DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Application filed on 02/20/2020.
	Currently, claims 1-17 are examined as below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statements (IDS) filed on 02/20/2020 and 06/05/2020. The IDS have been considered.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0162767 A1 to Lu et al. (“Lu”) in view US 2017/0114253 A1 to Nakayama et al. (“Nakayama”).

    PNG
    media_image1.png
    266
    387
    media_image1.png
    Greyscale

Regarding independent claim 1, Lu in Fig. 1 teaches a transparent sealing member 220, 250 (Fig. 1, ¶ 19 & ¶ 4, transparent body 220 and ultraviolet shielding layer 250 together for sealing an ultraviolet light emitting diode 230) adapted to be used in a package (¶ 19, package 
wherein the transparent sealing member 220, 250 includes an ultraviolet shielding layer 250 (¶ 19, ultraviolet shielding layer 250) fixed to a bonding surface (Fig. 1, surface of layer 220, 250 bonding to the substrate 210 through the connecting element 240) thereof 10that is bonded to the mounting substrate 210.
However, Lu does not explicitly disclose the ultraviolet shielding layer includes a plurality of particles.
	Nakayama recognizes a need for utilizing an ultraviolet light resistant material in a light emitting device capable of absorbing and/or reflecting ultraviolet light and preventing deterioration or decomposition of an adhesive due to exposure to ultraviolet light (¶ 3, ¶ 165 & ¶ 185). Nakayama satisfies the need by applying an ultraviolet-shielding agent comprising ultraviolet-shielding particles in the light emitting device (¶ 185-¶ 186).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the ultraviolet shielding layer taught by Lu with the ultraviolet-shielding agent taught by Nakayama, so as to absorb and/or reflect ultraviolet light and prevent deterioration or decomposition of an adhesive due to exposure to ultraviolet light.
Regarding claim 2, the combination of Lu (Fig. 1) and Nakayama further teaches the plurality of particles (Nakayama: ¶ 185-¶ 186) are embedded and fixed in the transparent sealing member 220, 250 (Lu).
Regarding claim 3, Lu in Fig. 1 further teaches the transparent sealing member 220, 250 is used in an 20optical component 200 (¶ 19, ultraviolet light emitting diode 200) having the optical element 230 and the mounting substrate 210, and together with the mounting substrate 210, constitutes the package (¶ 19), which accommodates the optical element 230 (Fig. 1).
Regarding claim 4, Lu in Fig. 1 further teaches the transparent sealing member 220, 250 is made of quartz glass (¶ 21).
Regarding claim 5, the combination of Lu (Fig. 1) and Nakayama further teaches a melting point of the particles (Nakayama: ¶ 188, particles are formed of AlN, Si3N4, SiC, WC, BN, which are the same particle materials as the Applicant purported in disclosure to have higher melting point than that of quartz glass (see page 4, lines 18-30 & page 5, lines 1-2 in the specification of the present application)) is higher than27 a melting point of the transparent sealing member 220, 250 (Lu: ¶ 21, part 220 formed of quartz glass).
Regarding claim 6, the combination of Lu and Nakayama further teaches the particles are ceramic particles of nitride, 5carbide, or boride (Nakayama: ¶ 188 discloses the same materials for ceramic particles as the Applicant purported in disclosure (see page 4, lines 27-30 & page 5, lines 1-2 in the specification of the present application)).
Regarding claim 7, the combination of Lu and Nakayama further teaches a constituent material of the ceramic particles is AlN (aluminum nitride), Si3N4 (silicon nitride), SiC 10(silicon carbide), BN (boron nitride) or WC (tungsten carbide) (Nakayama: ¶ 188).
Regarding claim 8, the combination of Lu and Nakayama further teaches the particles are metal particles (Nakayama: ¶ 188).
Regarding claim 9, the combination of Lu and Nakayama further teaches a constituent material of the metal particles is Mo (molybdenum), W (tungsten), Ti (titanium), Pt (platinum) or Cr (chromium) (Nakayama: ¶ 188).
Regarding claim 13, the combination of Lu and Nakayama further teaches an average particle diameter of the particles lies within from 0.01 to 5 µm, which overlaps the claimed range from 0.05 to 15 µm. 
“In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the average particle diameter of 0.01 to 5 µm taught by the combination of Lu and Nakayama overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 14, the combination of Lu and Nakayama does not explicitly disclose a surface roughness Ra of a portion that is bonded to the mounting substrate is from 0.05 to 10 µm.
However, the combination of Lu (Fig. 1) and Nakayama teaches a general condition in which a portion 250 (Lu: ultraviolet shielding layer 250) that is bonded to the mounting substrate 210 (Lu) has a surface roughness, because Lu’s ultraviolet shielding layer 250 (i.e., the portion bonded to the mounting substrate) modified with Nakayama’s ultraviolet-shielding particles would result in unevenness in surfaces, including the bonding surface, of Lu’s ultraviolet shielding layer, as it is the same structure containing particles as the Applicant purported in disclosure with surface roughness (see page 15, lines 4-30, page 19, lines 26-30 and page 20, lines 1-7 in the specification of the present application).
According to Section 2144.05 of the MPEP, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, since the combination of Lu and Nakayama teaches said general conditions, it would not be inventive to discover the optimum or workable ranges by routine experimentation before the effective filing date of the claimed invention. Unless the Applicant can show that the specific conditions of a surface roughness Ra of a portion that is bonded to the mounting substrate is from 0.05 to 10 µm produce unexpected results that are different in kind and not different in degree, said general conditions taught by the combination of Lu and Nakayama renders claim 14 obvious.
Regarding claim 15, the combination of Lu and Nakayama further teaches the bonding surface (Lu: Fig. 1) and the plurality of 15particles (Nakayama) are fixed to each other.
As per the claim limitation “by performing a heat treatment at a temperature greater than or equal to a temperature at which a reaction occurs between the transparent sealing member and the particles,” which is drawn to process steps of a product-by-process claim, such method step(s) are not considered to render an old apparatus patentable where the prior art teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process.  In the regard, both the claimed product and the prior art product would be the same or substantially the same.  That is even though product-by-process claims are limited and defined by the process, the determination of patentability of the claims is based on the product itself.  The patentability of a product does not depend on its method of production.  See MPEP 2113.
Regarding claim 16, the combination of Lu and Nakayama further teaches the bonding surface (Lu: Fig. 1) and the plurality of particles (Nakayama) are fixed to each other.
As per the claim limitation “by performing a heat treatment at a temperature at which the transparent sealing member undergoes softening,” which is drawn to process steps of a product-by-process claim, such method step(s) are not considered to render an old apparatus patentable where the prior art teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process.  In the regard, both the claimed product and the prior art product would be the same or substantially the same.  That is even though product-by-process claims are limited and defined by the process, the determination of patentability of the claims is based on the product 

Regarding independent claim 17, Lu in Fig. 1 teaches an optical component 200 (¶ 19, ultraviolet light emitting diode 200) comprising a transparent sealing member 220 (¶ 19 & ¶ 4, transparent body 220 for sealing an ultraviolet light emitting diode 230), wherein: 
the transparent sealing member 220 is adapted to be used in a package (¶ 19, package structure) in which at least one optical element 230 (¶ 19, ultraviolet light emitting diode 230) is 30accommodated (Fig. 1), the transparent sealing member 220 being bonded,29 by a resin adhesive 240 (¶ 19, ¶ 18 & ¶ 26, connecting element 240 being an adhesive material comprising resin), onto a mounting substrate 210 (¶ 19, substrate 210) on which the optical element 230 is mounted; and 
the transparent sealing member 220 an ultraviolet shielding layer 250 (¶ 19, ultraviolet shielding layer 250) fixed to a bonding surface (Fig. 1, surface of layer 220, 250 bonding to the substrate 210 through the connecting element 240) thereof that is bonded 5to the mounting substrate 210.
However, Lu does not explicitly disclose the ultraviolet shielding layer includes a plurality of particles.
	Nakayama recognizes a need for utilizing an ultraviolet light resistant material in a light emitting device capable of absorbing and/or reflecting ultraviolet light and preventing deterioration or decomposition of an adhesive due to exposure to ultraviolet light (¶ 3, ¶ 165 & 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the ultraviolet shielding layer taught by Lu with the ultraviolet-shielding agent taught by Nakayama, so as to absorb and/or reflect ultraviolet light and prevent deterioration or decomposition of an adhesive due to exposure to ultraviolet light.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lu and Nakayama, and further in view of US 2002/0006555 A1 to Hasegawa et al. (“Hasegawa”).
Regarding claim 10, the combination of Lu and Nakayama teaches the particles are an ultraviolet-shielding agent made of Ti, Ta, Mo, W (Nakayama: ¶ 188).
Hasegawa teaches that an ultraviolet-shielding material can be made from Ti, Ta, Mo, W or an intermetallic silicide material including MoSix or WSix (¶ 210 & ¶ 5).  In other words, Hasegawa recognizes that Ti, Ta, Mo, W and the intermetallic silicide material including MoSix and WSix are functional equivalent as being able to function as ultraviolet shielding agent.
According to Section 2144.06.II, "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). The Section 2144.06.II further states that "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  

	Regarding claim 11, the combination of Lu, Nakayama and Hasegawa further teaches a constituent material of the intermetallic compound particles is a silicide (Hasegawa: ¶ 210).
Regarding claim 12, the combination of Lu, Nakayama and Hasegawa further teaches the constituent material of the intermetallic compound particles is MoSi2 or WSi2 (Hasegawa: ¶ 210, MoSix includes MoSi2 and WSix includes WSi2).
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0183591 A1 by Jow et al. relates an optoelectronic package includes an optoelectronic chip, a transparent substrate and a connection layer made of resin adhesive connecting the transparent substrate with a substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/M.L./Examiner, Art Unit 2895                                   

/JAY C CHANG/Primary Examiner, Art Unit 2895